Opinion by Judge MacPhail,
Appellant, Sergeant Raymond J. Murphy of the Lower Merion Township Police Department, appeals an order of the Court of Common Pleas of Montgomery County which dismissed his appeal from an order of the Civil Service Commission of Lower Merion Township (Commission) affirming his demotion from Sergeant to *561Grade “A” Patrolman. We affirm the court of common pleas.
On February 13, 1980, Appellant was charged with dereliction of duty, failure to report underage drinking, failure to secure his vehicle and hindering the investigation of a theft from his vehicle, all of which relate to events occurring at an underage drinking party to which Appellant was called when a complaint was received. The Superintendent of Police of Lower Merion Township permanently reduced Appellants rank from Sergeant to Grade “A” Patrolman with a corresponding reduction in salary. That action was upheld by the Commission whose adjudication was subsequently affirmed by the trial court.
Appellant argues here that (1) procedural defects before the Commission denied him due process; (2) the Commissions refusal to allow him adequate time to review subpoenaed documents denied him due process; (3) the charges against him were not established by “clear and convincing” evidence; (4) the charges were insufficient to warrant the penalty imposed; and (5) the Commission improperly considered his prior work record without informing him that this was to be at issue. Judge Brody of the court of common pleas addressed and rejected all of these same arguments and, after a careful review of the record, we are satisfied with that disposition.
We, accordingly, affirm on the basis of Judge Brody’s well-reasoned opinion, reported as Murphy v. Board of Commissioners of Lower Merion Township, Pa. D. & C. 3d , 116 Montg. Co. L.R. 298 (1985).
Order
The order of the Court of Common Pleas of Montgomery County in the above-captioned proceeding is affirmed.